         Case 1:21-cv-01511-VEC Document 12 Filed 03/23/21 Page 1USDC
                                                                  of 2 SDNY
                                     MEMO ENDORSED                                    DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 
                             BREDHOFF & KAISER, P.L.L.C.
Bruce R. Lerner                      Attorneys & Counselors                              Adam Bellotti
Andrew D. Roth                                                                         Joshua A. Segal
Roger Pollak                   805 Fifteenth Street NW – Suite 1000            Elisabeth Oppenheimer
Anne Ronnel Mayerson                 Washington, D.C. 20005                      Georgina C. Yeomans
Leon Dayan                              (202) 842-2600 TEL                            April H. Pullium
Devki K. Virk                           (202) 842-1888 FAX                         Joshua A. Rosenthal
Robert Alexander                        www.bredhoff.com                               Dana M. Krohn
Matthew Clash-Drexler                                                                            ——————
Abigail V. Carter                                                                Richard F. Griffin, Jr.
Kathleen Keller                                                                         Deva A. Kyle
Joshua B. Shiffrin                                                                    Tzvi Mackson*
Jenifer A. Cromwell                                                                                Of Counsel
                                           Elliot Bredhoff
                                                                                                 ——————
Ramya Ravindran                              (1921 – 2004)
                                           Henry Kaiser                           Robert M. Weinberg
Jacob Karabell
                                              (1911 - 1989)                         Julia Penny Clark
Caitlin Kekacs
                                                                                  Jeremiah A. Collins
                                                                                         Mady Gilson
                                                                                        John M. West
                                                                                               Senior Counsel

                                                                                   *Licensed in New York Only



March 23, 2021

Via ECF
Hon. Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re:     I.A.M. National Pension Fund et al. v. British Airways PLC, No. 21-cv-1511
               (VEC)

Dear Judge Caproni:

         This law firm represents Plaintiffs I.A.M. National Pension Fund and Board of Trustees
of the I.A.M. National Pension Fund in the above-captioned matter. We write, with the consent
of Defendant British Airways PLC, to request an adjournment of the Initial Pretrial Conference
currently scheduled for April 9, 2021 at 10:30 a.m., as well as the joint letter currently due by
April 1, 2021. There have been no previous requests for adjournment in this matter. All parties
join in this request.

        There is good cause to grant the requested adjournment. This is a collection action by a
multi-employer pension fund against a contributing employer for amounts allegedly owed by the
employer to the fund. The parties are currently in active discussions about the alleged debts at
issue in this case and whether it is possible to resolve this matter through settlement. The parties
wish to conserve judicial and other resources devoted to this litigation while those discussions
are ongoing. British Airways executed a waiver of service, and its answer is presently due April
23, 2021.
             Case 1:21-cv-01511-VEC Document 12 Filed 03/23/21 Page 2 of 2




  Page 2

         Accordingly, the parties respectfully request that the court adjourn the Initial Pretrial
  Conference for 60 days, to a date on or after June 8, 2021, and adjourn the joint letter deadline
  accordingly.

           Thank you for your time and attention to this matter.

                                                Respectfully submitted,

                                                /s/ Joshua B. Shiffrin
                                                Joshua B. Shiffrin

  cc via email: Richard Mendles, General Counsel, Americas, British Airways PLC
  (richard.mendles@ba.com)


$SSOLFDWLRQ*5$17('7KHLQLWLDOSUHWULDOFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU)ULGD\$SULOLV
KHUHE\DGMRXUQHGWR)ULGD\-XQHDW$03UHFRQIHUHQFHVXEPLVVLRQVDUHGXHQRODWHUWKDQ
7KXUVGD\-XQH)RUWKHFRQIHUHQFHGLDOLQLQIRUPDWLRQDQGDGHVFULSWLRQRIWKHSUHFRQIHUHQFH
VXEPLVVLRQVWKHSDUWLHVVKRXOGFRQVXOWWKH1RWLFHRI,QLWLDO3UHWULDO&RQIHUHQFHDWGRFNHWHQWU\

SO ORDERED.



                           'DWH0DUFK
                           'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
